IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                     NO. PD-0750-10



                         JESUS GONZALEZ, JR., Appellant

                                            v.

                               THE STATE OF TEXAS

                    ON REHEARING OF APPELLANT’S
                  PETITION FOR DISCRETIONARY REVIEW
                FROM THE THIRTEENTH COURT OF APPEALS
                          CAMERON COUNTY

              Per curiam.

                                     OPINION


       Appellant was convicted of engaging in organized criminal activity and was

sentenced to confinement for life.   The Court of Appeals affirmed the conviction.

Gonzalez v. State, (Tex. App. — Corpus Christi, No. 13-09-00121-CR, delivered May 13,

2010). Appellant’s petition for discretionary review was dismissed as untimely filed on

August 25, 2010. Appellant has filed a motion for rehearing requesting reinstatement of
                                                                              Gonzalez - 2

his petition so that it will be considered by this Court. Appellant’s motion for rehearing is

granted. His petition filed on August 23, 2010, is reinstated as of October 13, 2010 and

will be considered in accord with Tex.R.App.P. 68.




Delivered October 13, 2010
Do not publish